DISMISS and Opinion Filed December 20, 2018




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00681-CV

                        IN THE INTEREST OF M.P., MINOR CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-08868

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated November 27, 2018, we

notified appellant the time for filing his brief had expired. We directed appellant to file a brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

180681F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF M.P., MINOR                    On Appeal from the 255th Judicial District
 CHILD                                             Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-17-08868.
 No. 05-18-00681-CV                                Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Rashonda Johnson recover her costs of this appeal from
appellant Zeldrix Jason Palmer.


Judgment entered December 20, 2018




                                             –2–